DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.
Applicant’s election without traverse of Group I (claims 1-4 and 6-10) in the reply filed on 2/8/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 9, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

With respect to claim 10, the phrase “substantially free” is indefinite because it is unclear what this phrases is intended to encompass.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (JP 06-287504, machine translation).
With respect to claims 1, 8, Uemura discloses a composition comprising a polytetrafluoroethylene and a zeolite having supported thereon metal seleced from silver, copper, and zinc (abstract).
With respect to claim 3, Uemura discloses that the preferred relative amount of zeolite to fluororesin is 3:97 to 5:95 (paragraph 0019).
With respect to claim 4, Uemura discloses adding an organic solvent (paragraph 0010).
With respect to claim 9, Example 1 of Uemura includes a zeolite having average particle diameter of 6 microns (paragraph 0020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (JP 06-287504, machine translation).
The discussion with respect to Uemura in paragraph 5 above is incorporated here by reference.
Example 1 of Uemura includes a zeolite having average particle diameter of 6 microns (paragraph 0020) but does not disclose a size distribution.  While recognized that an average includes particle diameters above and below 6 microns, it is the examiner’s position that a significant amount of the particles falls closer to 6 microns than above 10 microns since no bi- or multi-modal distributions are taught.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize zeolite powder having a particle size “substantially free” from particle greater than 10 microns.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thottupurathu (US 2010/0038316).
With respect to claims 1, 4, 7, and 8, Thottupurathu discloses a composite comprising polytetrafluoroethylene (PTFE) and zeolite (abstract).  Example 1 includes a mixture of DuPont 601 PTFE resin, a paraffinic solvent, and a zeolite (paragraph 0021).

Therefore, it would have been obvious to one of ordinary skill in the art to utilize a zeolite supporting a metal which serves as a taught or as an electronically active guest material.
With respect to claim 3, an exemplified ratio of zeolite to PTFE is 5:95 (paragraph 0021).
With respect to claim 6, the exemplified solvent is Isopar K which inherently aids in extrusion for polytetrafluoroethylene because it is the same as disclosed by applicant.  See page 17, paragraph 0071 of the instant specification.
With respect to claim 9, Thottupurathu discloses that the zeolite powder has an average particle size of 1-5 microns (paragraph 0016).
With respect to claim 10, Thottupurathu does not disclose the size distribution of the zeolite powder because it only discloses an average particle diameter of 1-5 microns (paragraph 0016).  While recognized that an average includes particle diameters above and below the range, it is the examiner’s position that a significant amount of the particles fall within 1-5 microns since no bi- or multi-modal distributions are taught.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize zeolite powder having a particle size “substantially free” from particle greater than 10 microns.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thottupurathu (US 2010/0038316) in view of evidence provided by Scanlon (US 8,585,753).
The discussion with respect to Thottupurathu in paragraph 4 above is incorporated here by reference.

Therefore, Thottupurathu discloses an average particle size like claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn